Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 25 February 2022 has been entered. It overcome the objections to the disclosure and the objections to the amendment of 20 December 2021.
Examiner’s Amendment
The amendment to the claims, including the one below, overcome the previous 35 USC 112 rejections.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend claim 1 as follows:

1. (currently amended) A preparation method of group III-V quantum dots, wherein said 	preparation method comprises:
S1, mixing precursor(s) of group III element, a solvent, a surface activation agent, and seeds of group III-V quantum dots to obtain a mixed system;
S2, heating the mixed system to a first temperature; and
S3, adding precursor(s) of group V element to the mixed system of the first temperature to obtain group III-V quantum dots, 
wherein said seeds of group III-V quantum dots have a carboxylate ligand, said surface activation agent is selected from at least one of acetylacetone, a derivative of acetylacetone and a compound RCOOH with a carboxyl group, R is RCOOH is a saturated hydrocarbyl group, said oC and 200oC, and said derivative has the following structural formula:

    PNG
    media_image1.png
    134
    278
    media_image1.png
    Greyscale

P1 and P2 are each independently selected from the group consisting of an alkyl group, an alkyl group having substituent(s), an alkenyl group, an alkenyl group having substituent(s), and an aryl group

This amendment deletes the limitation “m=0 and/or n=0” which was not deleted in the amendment to claim 1 of 25 February 2022 but which applicants stated was deleted on page 6 of their response of 25 February 2022. 
Claim Interpretation
It is clear that (CH2)m and (CH2)n in claim 3 corresponds with P1 and P2 in claim 1 respectfully since (CH2)m and (CH2)n are alkyl groups. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/3/22